REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
This action is responsive to the claims filed 12/19/2019.
Claims 1-20 are currently pending. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an Examiner’s statement of reasons for allowance: As required in each of independent claims 1, 10, and 19 the prior art (e.g. Harris et al. US 2018/0168584) has been found to disclose a staple cartridge (3000), comprising: a proximal end (3004); a distal end (3008); an elongate slot (1114) extending from said proximal end toward said distal end, wherein said elongate slot defines a longitudinal axis; a deck surface (1115); a first row (3014a) of staple cavities extending alongside said elongate slot, wherein said staple cavities within said first row are oriented at a first angle with respect to said longitudinal axis; and a second row of staple cavities (3014b) extending alongside said first row of staple cavities, wherein said staple cavities within said second row are oriented at a second angle with respect to said longitudinal axis, and wherein said first angle and said second angle are different. 
The prior art, however, fails to disclose the above arrangement in combination with staple drivers configured to be driven from unfired positions to fired positions during a staple firing stroke, wherein first (distal) ends of said staple drivers extend a first distance above said deck surface when said staple drivers are in said fired position, wherein second (proximal) ends of said staple drivers extend a second distance above said deck surface when said staple drivers are in said fired position, and wherein said first (applicable to claims 1 and 19); nor in combination with the claimed laterally curved deck (applicable to claim 10). While the prior art does disclose laterally curved decks (e.g. see 520 in FIGS. 9A-10, 820 in FIGS. 17A-17F, and 1220 in FIGS. 22A-22C Holsten et al. US 8,579,178), it is Examiner's opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at Applicant's claimed invention. Upon examination, the art considered as a whole, alone or in combination, neither anticipates nor renders obvious the invention as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIUSH SEIF whose telephone number is (408) 918-7542.  The examiner can normally be reached on Monday-Friday 9:30 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/DARIUSH SEIF/Primary Examiner, Art Unit 3731